Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 06/27/2022 and 07/14/2022 have been entered. 
The Examiner contacted Applicants’ representative Kazuto Ishihara (Reg. 77372) on 07-12-2022 to discuss a possible allowability of the instant case. She suggested amending claims 4 and 10 to avoid possible 112(b) issues while filing a terminal disclaimer (TD).  Applicants’ representative agreed amendment to the said claims but did not agree to file a TD and instead amended claim 7. The relevant Interview Summary is attached herewith. Applicant filed a Supplemental Amendment to reflect the said amendment on 07/14/2022. 

STATUS OF THE CLAIMS
Claims 1-9 and 12-15 are pending in a Supplemental Amendment dated 07/14/2022. 



WITHDRAWN REJECTION
Applicant's Response including amendments/arguments filed 06/27/2022 and a Supplemental Response filed 07/14/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Supplemental Response, the 103 rejection and obviousness-type rejection have been withdrawn. 

 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(1) As to the 103 rejection
The applied references Kobayashi et al. (US9237745B2) does not disclose or suggest a composition and method for controlling an etofenprox-resistant building-inhabiting pest, as instantly claimed. Specifically, the applied art remains silent about controlling etofenprox-resistant building-inhabitant pest by applying formula (I). Further, the claimed composition and method provide unexpected results as demonstrated in Test Example of the instant application wherein the resistance ratio of etofenprox (control agent) to bed bugs was 10000 or more, and on the other hand, the claimed composition/method provide a resistance ratio of 1.9 to German cockroach and a resistance ratio of 11.4 to bed bugs. Therefore, the currently claimed composition and method are unexpected.


(2) As to the obviousness-type rejection
Current amendment to claim 7 reciting “etofenprox-resistant building-inhabiting specific pests to be controlled” overcomes the obviousness-type rejection.

  Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9 and 12-15 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613